Exhibit 10.(ddddd)

SIXTH AMENDMENT TO REVOLVING

CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT,
dated as of May 18 2006 (this “Amendment”), is entered into by and between
ACCESS WORLDWIDE COMMUNICATIONS, INC., a Delaware corporation, ASH CREEK, INC.,
a Delaware corporation, AWWC NEW JERSEY HOLDINGS, INC., a Delaware corporation,
TELEMANAGEMENT SERVICES, INC., a Delaware corporation, TLM HOLDINGS CORP., a
Delaware corporation, (individually and collectively, the “Borrower”), SHAWKAT
RASLAN (“Guarantor”) and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (the “Lender”). Capitalized terms used and not otherwise defined herein
are used as defined in the Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Revolving Credit, Term
Loan and Security Agreement dated as of June 10, 2003, as amended by that
certain First Amendment to Revolving Credit, Term Loan and Security Agreement
dated as of August 11, 2003, that certain Second Amendment to Revolving Credit,
Term Loan and Security Agreement dated as of November 13, 2003, that certain
Third Amendment to Revolving Credit, Term Loan and Security Agreement dated
November 12, 2004, that certain Fourth Amendment to Revolving Credit, Term Loan
and Security Agreement dated as of August 15, 2005 and that Certain Fifth
Amendment to Revolving Credit, Term Loan and Security Agreement dated as of
March 7, 2006 (as so amended and as amended, supplemented, or otherwise modified
from time to time, the “Agreement”); and

WHEREAS, Borrower has requested Lender make Advances in excess of Availability
up to the aggregate sum of $1,500,000 and Lender has agreed to do so in
accordance with the terms and conditions contained herein;

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Amendments.

(a) The first full sentence of Section 2.1(a) of the Agreement is hereby deleted
in its entirety and the following is inserted in substitution therefore:

“(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term,
provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed either (i) the Facility Cap, or (ii) the sum of
(1) Availability, and (2) during the period commencing May 18, 2006 and ending
June 2, 2006, $1,500,000 (the “Overadvance”).”



--------------------------------------------------------------------------------

(b) Section 2.11 of the Agreement is hereby deleted in its entirety and the
following is inserted in substitution therefore:

“Any balance of the Advances under the Revolving Facility outstanding at any
time in excess of the lesser of the Facility Cap or the sum of the Availability
plus the Overadvance (during the period permitted to be outstanding under
Section 2.1(a)) shall be immediately due and payable by Borrower without the
necessity of any demand, at the Payment Office, whether or not a Default or
Event of Default has occurred or is continuing and shall be paid in the manner
specified in Section 2.9.

(c) The first full sentence of Section 2.3 of the Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefore:

“Interest on outstanding Advances, shall be payable monthly in arrears on the
first day of each calendar month at an annual rate of (i) the Prime Rate, plus
two and three quarters percent (2.75%) on Advances, other than Advances in
excess of Availability, and (ii) the Prime Rate, plus three and three quarters
percent (3.75%) on Advances in excess of Availability; provided, however, that
notwithstanding any provision of any Loan Document, the interest on outstanding
Advances under this Agreement (other than Advances in excess of Availability)
shall not be less than seven percent (7%) and the interest on outstanding
Advances in excess of Availability shall not be less than eleven and three
quarters percent (11.75%), in each case calculated on the basis of a 360-day
year and for the actual number of calendar days elapsed in each interest
calculation period.”

(d) Notwithstanding anything contained in Section 7.11 of the Agreement to the
contrary, prior to the later of June 3, 2006, or repayment in full of the
Overadvance, Borrower shall not be entitled to withdraw or use any funds in the
Merrill Account, all of which shall secure payment of the Obligations.

SECTION 2. Additional Covenants. Borrower shall comply with the following
covenants, any breach of which shall constitute an immediate Event of Default
under the Agreement and shall not be subject to any grace or cure period:

(a) Borrower shall deliver to Lender on or prior to May 23, 2006, a
thirteen-week cash flow forecast which identifies sources and uses of cash for
such period (the “Cash Flow Forecast”) in form and substance acceptable to
Lender.

(b) Borrower shall not permit (i) its cash expenditures, tested weekly, to be
more than the amount set forth in the Cash Flow Forecast for such period
(ii) its cash receipts, tested weekly, to be less than the amount set forth in
the Cash Flow Forecast for such period, or (iii) the net amount of cash
receipts, less cash disbursements, tested weekly, to be less than the amount set
forth in the Cash Flow Forecast for such period. By Tuesday of each week,
commencing Tuesday May 30, 2006, Borrower shall provide Lender with a comparison
between actual results and the forecasted results for the prior week in the Cash
Flow Forecast and evidence of compliance with the foregoing covenant.

 

2



--------------------------------------------------------------------------------

(c) Borrower shall not expend any Advances for any purpose other than for items
set forth in the Cash Flow Forecast.

(d) Borrower shall have received the proceeds of the Weil Loan (hereinafter
defined) by not later than June 1, 2006 and utilized such proceeds to
permanently repay, in full, the Overadvance.

(e) Borrower shall cooperate with and provide Lender’s advisors, Focus
Management Group, access to Borrower’s books, records, facilities and personnel.
All reasonable fees and expenses incurred by Lender in connection with the
activities of its advisors shall be part of the Obligations, payable by Borrower
upon demand.

SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon satisfaction of the following conditions precedent:

(a) Borrower shall have delivered to Lender the duly executed counterpart of
this Amendment;

(b) Borrower shall have paid to Lender an amendment fee in the amount of
$100,000;

(c) Guarantor shall have delivered to Lender a duly executed guaranty of the
payment of the Obligations, in the form of Exhibit A hereto;

(d) Lender shall have received an executed commitment letter in form and
substance acceptable to Lender, from Charles Weil for an unsecured $2,000,000
loan (“Weil Loan”) to Borrower which provides for a closing on or before June 1,
2006, and which is subordinated to repayment of the Obligations on terms
acceptable to Lender pursuant o a subordination agreement in form and substance
acceptable to Lender. Upon receipt of the proceeds of the Weil Loan and a
subordination agreement executed by Charles Weil, the Weil Loan shall constitute
Permitted Indebtedness under the Agreement.

SECTION 4. Miscellaneous

(a) Borrower represents and warrants that after giving effect to this Amendment
and the transactions contemplated hereby, all of the representations and
warranties set forth in Article V of the Agreement are true and correct in all
material respects and no Default or Event of Default has occurred and is
continuing as of the date hereof

(b) Except as expressly provided herein, the Agreement shall continue in full
force and effect, and the unamended terms and conditions of the Agreement are
expressly incorporated herein and ratified and confirmed in all respects. This
Amendment is not intended to be or to create, nor shall it be construed as, a
novation or an accord and satisfaction. From and after the date hereof,
references to the Agreement shall be references to the Agreement as amended
hereby. This Amendment shall be deemed a Loan Document as such term is defined
and used in the Agreement.

(c) By execution of this Agreement, Borrower and Guarantor acknowledge and
confirm that they do not have any offsets, defenses or claims arising out of or
relating to the

 

3



--------------------------------------------------------------------------------

Agreement or the other Loan Documents against Lender, or any of its
subsidiaries, affiliates, officers, directors, employees, agents, attorneys,
predecessors, successors or assigns whether asserted or unasserted. To the
extent that such offsets, defenses or claims may exist, Borrower and Guarantor,
for themselves and their successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs and executors, as applicable
(collectively, “Releasors”), jointly and severally, release and forever
discharge Lender, its subsidiaries, affiliates, officers, directors, employees,
agents, attorneys, predecessors, successors and assigns, both present and former
(collectively the “Lender Affiliates”) of and from any and all manner of
actions, causes of action, torts, suits, debts, controversies, damages,
judgments, executions, claims and demands whatsoever, asserted or unasserted, in
law or in equity, arising out of or relating to this Amendment, the Agreement
and the other Loan Documents which Releasors ever had or now have against the
Lender and/or Lender Affiliates, including, without limitation, any presently
existing claim or defense whether or not presently suspected, contemplated or
anticipated.

(d) This Amendment constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof. Neither this Amendment nor any
provision hereof may be changed, waived, discharged, modified or terminated
orally, but only by an instrument in writing signed by the parties required to
be a party thereto pursuant to the Agreement.

(e) Borrower agrees to pay to Lender all out-of-pocket costs or expenses
(including reasonable legal fees) incurred in connection with the preparation
and negotiation of this Amendment and all related documents.

(f) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to Revolving
Credit, Term Loan and Security Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.

 

BORROWER   ACCESS WORLDWIDE COMMUNICATIONS, INC.   By:  

 

  Title:  

 

  ASH CREEK, INC.   By:  

 

  Title:  

 

  AWWC NEW JERSEY HOLDINGS, INC.   By:  

 

  Title:  

 

  TELEMANAGEMENT SERVICES, INC.   By:  

 

  Title:  

 

  TLM HOLDING CORP.   By:  

 

  Title:  

 

GUARANTOR  

 

  SHAWKAT RASLAN LENDER   CAPITALSOURCE FINANCE LLC   By:  

 

  Name:  

 

  Its:  

 

 

5